DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2022 has been entered.
Response to Amendment
This Office Action is in Response to Applicant’s amendment filed 3/31/2022 wherein Claims 1, 11, 14, and 17 are amended, Claims 21-25 are newly added, Claim 10 was previously canceled, and no new claims are canceled. Therefore, Claims 1-9 and 11-25 are currently pending in the application.
The Applicant’s amendment to the specification has overcome each and every specification objection previously set forth in the Final Rejection dated 10/29/2021. The amendment to the specification dated 3/31/2022 is accepted by the Examiner. Therefore, each and every specification objection set forth in the Final Rejection dated 10/29/2021 has been withdrawn at this time.
Response to Arguments
Applicant's arguments filed 3/31/22 have been fully considered but they are not persuasive. 
The Applicant’s arguments pages 9-10 regarding the 35 U.S.C. § 102(a)(1) rejection of claims 1 and 11 by Lenker (US 2007/0021648) are not persuasive.
Firstly, the Applicant alleges that Lenker does not disclose or suggest the following features: 
“wherein the hub includes a first portion surrounding a part of the first tube, and a second portion surrounding a part of the second tube, the first portion of the hub and the second portion of the hub being integral with each other”.
The Applicant further alleges that paragraph 32 of Lenker teaches that the sheath hub 102 and the dilator hub 104 are releasably coupled with each other and that they certainly cannot be integral with each other. Therefore, the sheath hub and dilator hubs could not be modified so that the sheath hub and dilator hub are integral with each other as by doing so would render the device of Lender inoperable for its intended purpose to “be selectively separated at the discretion of the operator”.
The Examiner traverses the Applicant’s arguments as paragraph [0033] of Lenker teaches that “The system 100 and tubing 124 can be coupled to, integrally formed…” wherein the system, according to paragraph [0024], includes the sheath hub 102 and dilator hub 104. Therefore, Lenker does disclose and suggest the aforementioned features as a first portion surrounds a part of the first tube (see near 116 in Fig. 1) and a second portion surrounds a part of the second tube (see near 106 in Fig. 1), the first portion of the hub and the second portion of the hub may be integral with each other (see [0033]). Additionally, the applicant’s argument about rendering the device of Lender inoperable for its intended purpose is traversed as paragraph [0033] of Lender teaches against the applicant’s allegations.
The Applicants arguments pages 11-12 regarding claims 3, 8, 12, and 13 are not persuasive for the aforementioned reasons that the arguments for claims 1 and 11 are not persuasive.
Applicant’s arguments, see pages 10-11, filed 3/31/22, with respect to the rejection(s) of claim(s) 14 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kurosaki et al. (US 2016/0296969).
Applicant’s arguments, see pages 10-11, filed 3/31/22, with respect to the rejection(s) of claim(s) 18 and 19 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kurosaki et al. (US 2016/0296969) in view of Lenker et al. (US 2007/0021648).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, recites “the cavity has opposite cavity ends with a same cross-sectional dimension”. This limitation renders the claim indefinite because the term “same” is not clear to mean as having “constant cross-sectional dimension” or to have “same cross-sectional dimension” when compared to other features. Therefore, the term “same” could be interpreted as “constant” or to compare with another feature’s cross-dimension. For the purpose of examination, the term “same” will be interpreted as meaning “constant”.
Claim 14 recites “a maximum cross-sectional dimension of the cavity”. According to the drawings, the cavity 430 appears to have a constant cross-sectional dimension. Therefore, a maximum cross-sectional dimension would be the same as the recited “same-cross sectional dimension” recited in line 13. The claim language reciting “maximum cross-sectional dimension” make the claim unclear because the Examiner does not know if it was the applicant’s intent to claim that the cavity could have multiple cross-sectional dimensions. For the purpose of examination, the Examiner will interpret that the cavity has one cross-sectional dimension wherein “a same cross-sectional dimension” and “a maximum cross-sectional dimension” are the same dimension.
Claim 15-20 are rejected for being dependent upon a rejected claim under 35 U.S.C. § 112(b).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 23 recites “wherein the first portion of the hub and the second portion of the hub are integrally formed” Claim 1 already recites this limitation in lines 18-19. Therefore, the limitations from claim 23 do not add any further structural details.  
Claim 25 recites “wherein the first portion of the hub and the second portion of the hub are integrally formed”. Claim 11 already recites this limitation in lines 13-14. Therefore, the limitations from claim 25 do not add any further structural details.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 9, 11, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenker et al. (US 2007/0021648; hereinafter “Lenker”).
With regards to claim 1, Lenker discloses (Fig. 1) a medical device (100), comprising: 
a first tube (108) with a first tube lumen (the lumen shown at 108); 
a second tube (124) with a second tube lumen (the lumen shown at 124), wherein the second tube is disposed around the first tube (See Fig. 1, which shows the second tube being disposed around the first tube); and 
a hub (the unitary structure of 102, 104; see [0032-0033]) comprising a first port (112), a second port (110), a first lumen (the lumen that can be seen at 112), and a second lumen (the lumen that can be seen at 110), the first lumen extending from the first port and being in fluid communication with the first tube lumen of the first tube (see Fig. 1), the second lumen extending from the second port and being in fluid communication with a cavity (see Examiner annotated Fig. 1 below, hereinafter referred to as Fig. A) within the hub, 

    PNG
    media_image1.png
    452
    778
    media_image1.png
    Greyscale

wherein the hub is made from a material (see [0032] “The sheath hub 102 and dilator hub 104 are fabricated form materials such as, but not limited to, polyethylene…”), and wherein the cavity is defined by the material of the hub (see Fig. 1, which shows that the cavity is defined by the material of the hub), and is in fluid communication with a space (see Fig. 1, and the space between the first tube 108 and the second tube 124) between the first tube and the second tube (the second lumen shown at 110 in Fig. 1 does not explicitly recite that the second lumen is in fluid communication with a cavity. However, [0032] describes the second port 110 as an inflation port. Furthermore, [0033] describes the tubing 124 can be coupled to, integrally formed and/or used with a variety of expandable components. Therefore, in order to inflate the expandable components, the second lumen extending from the second port must be in fluid communication with a space between the first tube and second tube); and 
wherein the hub has a channel (see Examiner annotated Fig. 1; hereinafter referred to as Fig. B below) configured to receive the second tube, the channel defined by an interior surface (see Fig. B below) configured to engage with the second tube (see Fig. B below), the interior surface extending along a direction that is parallel to a longitudinal axis of the second tube (see Fig. B below), and wherein the channel has a cross-sectional dimension (see Examiner annotated Fig. 1 below, hereinafter referred to as Fig. C) that is larger than a maximum cross-sectional dimension (see Fig. C below) of the cavity (The Examiner annotated cavity seen below in Fig. C or above in Fig. A is explicitly interpreted as the cavity. No other area within the hub is considered to be a portion of the cavity besides the section annotated.);

    PNG
    media_image2.png
    573
    793
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    510
    701
    media_image3.png
    Greyscale

	wherein the hub includes a first portion surrounding a part of the first tube (see at 104 in Fig. 1), and a second portion surrounding a part of the second tube (see at 102 in Fig. 1), the first portion of the hub and the second portion of the hub being integral with each other (see [0033] “The system 100 and tubing 124 can be coupled to, integrally formed” wherein the system includes the sheath hub 102 and the dilator hub 104).
13.	With regards to claim 2, Lenker discloses the claimed invention of claim 1, and Lenker further discloses (Fig. 1) that the cavity (see Fig. A above, which shows the cavity being disposed around the first tube 108) is disposed around the first tube (108).
14.	With regards to claim 4, Lenker discloses the claimed invention of claim 2, and Lenker further discloses (Fig. 1) a part of the cavity (see Fig. A above, which shows a part of the cavity extending proximally past the second lumen shown at 110) extends proximally past the second lumen of the hub ( the unitary structure102, 104).
15.	With regards to claim 5, Lenker discloses the claimed invention of claim 1, and Lenker further discloses that the first lumen (the lumen shown at 112) of the hub (the unitary structure of 102, 104) and the second lumen (the lumen shown at 110) of the hub are defined by the material (see [0032] “The sheath hub 102 and dilator hub 104 are fabricated form materials such as, but not limited to, polyethylene…” and Fig. 1 shows that the first lumen and second lumen are defined by this material) of the hub.
16.	With regards to claim 6, Lenker discloses the claimed invention of claim 1, and Lenker further discloses that an interior surface of the first lumen (see the lumen located at 112 and the inner surface of the lumen) of the hub (the unitary structure of 102, 104) is aligned with an inner wall of the first tube (108) (Fig. 1 shows the inner wall of the first tube 108 being aligned with the interior surface of the first lumen, shown at 112) that defines the first tube lumen (see first tube lumen located at 108).
17.	With regards to claim 7, Lenker discloses the claimed invention of claim 1, and Lenker further discloses the first tube (108) has a length that is disposed within the hub (the unitary structure of 102, 104) (see Fig. 1, which shows the first tube having a length that is disposed within the hub 102, 104).
18.	With regards to claim 9, Lenker discloses the claimed invention of claim 1, and Lenker further disclose that the material (see [0032] “The sheath hub 102 and dilator hub 104 are fabricated form materials such as, but not limited to, polyethylene…”) of the hub (102, 104) defines the channel (see Fig. B above) for receiving the second tube (124).
19.	With regards to claim 11, Lenker discloses a medical device (100), comprising: 
a first tube (108) with a first tube lumen (the lumen shown at 108); 
a second tube (124) with a second tube lumen (the lumen shown at 124), wherein the second tube is disposed around the first tube (see Fig. 1, which shows the second tube disposed around the first tube); and 
a hub (the unitary structure of 102, 104; see [0032-0033]) comprising a first port (112), a second port (110), a first lumen (the lumen shown at 112), and a second lumen (The lumen shown at 110), the first lumen extending from the first port and being in fluid communication with the first tube lumen of the first tube (see Fig. 1), the second lumen extending from the second port and being in fluid communication with a cavity (see Fig. A repeated below) within the hub,

    PNG
    media_image1.png
    452
    778
    media_image1.png
    Greyscale

wherein the hub is made from a material (see [0032] “The sheath hub 102 and dilator hub 104 are fabricated form materials such as, but not limited to, polyethylene…”), and wherein the cavity is defined by the material of the hub (see Fig. 1, which shows that the cavity is defined by the material of the hub), and is in fluid communication with a space (see Fig. 1, and the space between the first tube 108 and the second tube 124) between the first tube and the second tube; 
wherein the hub includes a first portion surrounding a part of the first tube (see at 104 in Fig. 1), and a second portion surrounding a part of the second tube (see at 102 in Fig. 1), the first portion of the hub and the second portion of the hub being integral with each other (see [0033] “The system 100 and tubing 124 can be coupled to, integrally formed” wherein the system includes the sheath hub 102 and the dilator hub 104); and
wherein the hub is molded (See [0032] “The sheath hub 102 and dilator hub 104 are…molded or insert molded over the tubing 124 and 108 respectively.”) around the part of the first tube (108).
With regards to claim 25, Lenker discloses the claimed invention of claim 11, and Lenker further discloses that the first portion of the hub (see at 104 in Fig. 1) and the second portion of the hub (see at 102 in Fig. 1) are integrally formed (see [0033] “The system 100 and tubing 124 can be coupled to, integrally formed” wherein the system includes the sheath hub 102 and the dilator hub 104).
Claim(s) 1-3, 5-7, 9, 13-17, 19-21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurosaki et al. (US 2016/0296969; hereinafter Kurosaki).
With regards to claim 1, Kurosaki discloses (Fig. 2) a medical device (10), comprising: a first tube (22) with a first tube lumen (24); 
a second tube (21) with a second tube lumen (23), wherein the second tube is disposed around the first tube (see Fig. 2); and 
a hub (40) comprising a first port (see near 42 in Fig. 2), a second port (see near 41 in Fig. 2), a first lumen (see near 42 in Fig. 2), and a second lumen (see at 41 in Fig. 2), the first lumen extending from the first port and being in fluid communication with the first tube lumen of the first tube (see Fig. 2 and [0050-0051]), the second lumen extending from the second port and being in fluid communication with a cavity (see Examiner annotated Fig. 2 below; hereinafter referred to as Fig. D) within the hub (see Fig. 2);
wherein the hub is made from a material (see the cross-hatching at 40 in Fig. 2) , and wherein the cavity (see Fig. D below) is defined by the material of the hub (see Fig. 2), and is in fluid communication with a space (see at 23 in Fig. 2) between the first tube and the second tube; 

    PNG
    media_image4.png
    441
    889
    media_image4.png
    Greyscale

wherein the hub has a channel (see Fig. D above) configured to receive the second tube (see Fig. D above), the channel defined by an interior surface (see Fig. D above) configured to engage with the second tube, the interior surface extending along a direction that is parallel to a longitudinal axis of the second tube (see Fig. 2), and wherein the channel has a cross-sectional dimension that is larger than a maximum cross-sectional dimension of the cavity (see Fig. D which shows the cross-sectional dimension of the channel that is larger than a maximum cross-sectional dimension of the cavity); and 
wherein the hub includes a first portion surrounding a part of the first tube (see Fig. D above), and a second portion surrounding a part of the second tube (see Fig. D above), the first portion of the hub and the second portion of the hub being integral with each other (see Fig. 2 which shows the first portion of the hub and the second portion of the hub being integral with each other).
With regards to claim 2, Kurosaki discloses the claimed invention of claim 1, and Kurosaki further discloses that the cavity (see Fig. D above) is disposed around the first tube (22).
With regards to claim 3, Kurosaki discloses the claimed invention of claim 2, and Kurosaki further discloses a majority of a length of the cavity (see Fig. D above) is located between an end of the second tube (21) and the second lumen (see at 41 in Fig. 2).
With regards to claim 5, Kurosaki discloses the claimed invention of claim 1, and Kurosaki further discloses the first lumen (see near 42 in Fig. 2) of the hub (40) and the second lumen (see at 41 in Fig. 2) of the hub are defined by the material of the hub (see Fig. 2).
With regards to claim 6, Kurosaki discloses the claimed invention of claim 1, and Kurosaki further discloses an interior surface (see the interior surface near 42) of the first lumen (see near 42 in Fig. 2) of the hub (40) is aligned with an inner wall (see at 22 in Fig. 2) of the first tube (22) that defines the first tube lumen (24).
With regards to claim 7, Kurosaki discloses the claimed invention of claim 1, and Kurosaki further discloses the first tube (22) has a length that is disposed within the hub (40) (see Fig. 2).
With regards to claim 9, Kurosaki discloses the claimed invention of claim 1, and Kurosaki further discloses the material (see the cross-hatching in Fig. 2) of the hub (40) defines the channel (see Fig. D above) for receiving the second tube (21).
With regards to claim 13, Kurosaki discloses the claimed invention of claim 1, and Kurosaki further discloses that the medical device further comprising an inflatable balloon (30), wherein the space (see at 23 in Fig. 2) between the first tube (22) and the second tube (21) is in fluid communication with an interior region of the balloon (see Fig. 2).
With regards to claim 14, Kurosaki discloses a medical device (10), comprising: 
a first tube (22) with a first tube lumen (24); 
a second tube (21) with a second tube lumen (23), wherein the second tube is disposed around the first tube (see Fig. 2); and 
a hub (40) comprising a first port (see near 42 in Fig. 2), a second port (see near 41 in Fig. 2), a first lumen (see near 42 in Fig. 2), and a second lumen (see at 41 in Fig. 2), the first lumen extending from the first port and being in fluid communication with the first tube lumen of the first tube (see Fig. 2), the second lumen extending from the second port and being in fluid communication with a cavity (see Fig. D reiterated below) within the hub (see Fig. 2); 

    PNG
    media_image4.png
    441
    889
    media_image4.png
    Greyscale

wherein the hub is made from a material (see the cross-hatching at 40 in Fig. 2), and wherein the cavity is defined by the material of the hub (see Fig. 2), and is in fluid communication with a space (see at 23 in Fig. 2) between the first tube and the second tube; and 
wherein an entirety of the cavity is located proximally with respect to the second tube (see Fig. 2), and the cavity has opposite cavity ends with a same cross-sectional dimension (see Fig. 2), wherein the cavity is directly next to a channel (see Fig. D reiterated above) configured to accommodate the second tube (see Fig. reiterated D), and wherein the channel has a cross-sectional dimension that is larger than a maximum cross-sectional dimension of the cavity (see Fig. D which shows the cross-sectional dimension of the channel that is larger than a maximum cross-sectional dimension of the cavity).
With regards to claim 15, Kurosaki discloses the claimed invention of claim 14, and Kurosaki further discloses an interior surface of the first lumen (see near 42 in Fig. 2) of the hub (40) is aligned with an inner wall (see at 22 in Fig. 2) of the first tube (22) that defines the first tube lumen (24).
With regards to claim 16, Kurosaki discloses the claimed invention of claim 14, and Kurosaki further discloses the first tube (22) has a length that is disposed within the hub (40) (see Fig. 2).
With regards to claim 17, Kurosaki discloses the claimed invention of claim 14, and Kurosaki further discloses the material (see the cross-hatching of the hub 40 in Fig. 2) of the hub (40) defines the channel (see Fig. D reiterated above) for receiving the second tube (21).
With regards to claim 19, Kurosaki discloses the claimed invention of claim 14, and Kurosaki further discloses the medical device further comprising an inflatable balloon (30), wherein the space (see at 23 in Fig. 2) between the first tube (22) and the second tube (21) is in fluid communication with an interior region of the balloon (see Fig. 2 and [0050-0051]).
With regards to claim 20, Kurosaki discloses the claimed invention of claim 14, and Kurosaki further discloses the cavity (see Fig. D reiterated above) is disposed around the first tube (22), and wherein the first lumen (see near 42 in Fig. 2) of the hub (40) and the second lumen (see near 41 in Fig. 2) of the hub are defined by the material (see cross-hatching of hub 40 in Fig. 2) of the hub.
With regards to claim 21, Kurosaki discloses the claimed invention of claim 1, and Kurosaki further discloses the cavity (see Fig. D reiterated above) is directly next to the channel (see Fig. D reiterated above) that is configured to receive the second tube (21).
With regards to claim 23, Kurosaki discloses the claimed invention of claim 1, and Kurosaki further discloses the first portion of the hub (see Fig. D reiterated above) and the second portion of the hub (see Fig. D reiterated above) are integrally formed (see Fig. 2 which shows the first portion of the hub and the second portion of the hub being integral with each other).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11-12, 18, 22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosaki in view of Lenker et al. (US 2007/0021648; hereinafter Lenker).
With regards to claim 4, Kurosaki discloses the claimed invention of claim 2, however Kurosaki is silent with regards to a part of the cavity extends proximally past the second lumen of the hub.
Nonetheless, Lenker teaches a part of the cavity (see Fig. A above, which shows a part of the cavity extending proximally past the second lumen shown at 110) extends proximally past the second lumen (110) of the hub (102, 104).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify Kurosaki in view of Lenker, which teaches a part of the cavity that extends proximally past the second lumen of the hub. Furthermore, because it has been held that a mere rearrangement of parts that does not affect operation of the device has been held to be within the level of ordinary skill in the art (see in re Japiske). One having ordinary skill in the art would have seen the relative placement of parts including a cavity that extends past the second lumen of the hub as constituting a mere rearrangement of parts that does not affect operation of the device.
With regards to claim 11, Kurosaki discloses a medical device (10), comprising: 
a first tube (22) with a first tube lumen (24); 
a second tube (21) with a second tube lumen (23), wherein the second tube is disposed around the first tube (see Fig. 2); and
 a hub (40) comprising a first port (see near 42 in Fig. 2), a second port (see near 41 in Fig. 2), a first lumen (see near 42 in Fig. 2), and a second lumen (see at 41 in Fig. 2), the first lumen extending from the first port and being in fluid communication with the first tube lumen of the first tube (see Fig. 2), the second lumen extending from the second port and being in fluid communication with a cavity (see Fig. D reiterated below) within the hub; 

    PNG
    media_image4.png
    441
    889
    media_image4.png
    Greyscale

wherein the hub is made from a material (see the cross-hatching at 40 in Fig. 2), and wherein the cavity is defined by the material of the hub (see Fig. 2), and is in fluid communication with a space (see at 23 in Fig. 2) between the first tube and the second tube; 
wherein the hub includes a first portion (see Fig. D above) surrounding a part of the first tube, and a second portion (see Fig. D above) surrounding a part of the second tube, the first portion of the hub and the second portion of the hub being integral with each other (see Fig. 2 which shows the first portion of the hub and the second portion of the hub being integral with each other).
However, Kurosaki is silent with regards to the hub is molded around a part of the first tube.
Nonetheless, Lenker teaches (Fig. 6) the hub (the unitary structure 504, 602) is molded (see [0038] “an integrally molded dilator hub 504”), around a part of the first tube (see Fig. 6 which shows the dilator hub 504 molded around the first tube).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the medical device of Kurosaki in view of a teaching of Lenker such that the hub is molded around a part of the first tube. One of ordinary skill in the art would have been motivated to make this modification, as Kurosaki is silent with regards to the manufacturing of the hub. Therefore, one of ordinary skill in the art would refer to a teaching of Lenker in order to manufacture the hub such that the hub is molded around a part of the first tube (see [0032] of Lenker).
The medical device of Kurosaki modified in view of Lenker will hereinafter be referred to as the medical device of Kurosaki and Lenker.
With regards to claim 12, Kurosaki teaches the claimed invention of claim 1, however Kurosaki is silent with regards to the second tube is mechanically secured to the hub.
Nonetheless, Lenker teaches (Fig. 6) the second tube (614) being mechanically secured to the hub (504, 602) (See [0041] “The proximal sheath tube 614 can be affixed to the sheath hub 602 by inserting molding, bonding with adhesives”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the medical device of Kurosaki with a teaching of Lenker such that the second tube of the medical device is mechanically secured to the hub. One of ordinary skill in the art would have been motivated to make this modification, as Kurosaki is silent with regards to the manufacturing of the medical device. Therefore, one of ordinary skill would refer to a teaching of Lenker in order to manufacture the medical device such that the second tube is mechanically secured to the hub (see [0041] of Lenker).
With regards to claim 18, Kurosaki discloses the claimed invention of claim 14, however Kurosaki is silent with regards to the second tube is mechanically secured to the hub via an adhesive.
Nonetheless, Lenker teaches (Fig. 6) the second tube (614) is mechanically secured to the hub (504, 602) via an adhesive (See [0041] “The proximal sheath tube 614 can be affixed to the sheath hub 602 by inserting molding, bonding with adhesives”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the medical device of Kurosaki with a teaching of Lenker such that the second tube of the medical device is mechanically secured to the hub via an adhesive. One of ordinary skill in the art would have been motivated to make this modification, as Kurosaki is silent with regards to the manufacturing of the medical device. Therefore, one of ordinary skill would refer to a teaching of Lenker in order to manufacture the medical device such that the second tube is mechanically secured to the hub via an adhesive (see [0041] of Lenker).
With regards to claim 22, Kurosaki discloses the claimed invention of claim 1, however Kurosaki is silent with regards to the hub is molded around the part of the first tube, not the part of the second tube.
Nonetheless, Lenker teaches (Fig. 6) that the hub (504, 602) is molded around the part of the first tube (see at 504 where the hub is molded around the part of the first tube and see [0038] “an integrally molded dilator hub 504”), not the part of the second tube (see at 602 and [0041] “The proximal sheath tube 614 can be affixed to the sheath hub 602 by inserting molding, bonding with adhesives”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the medical device of Kurosaki with a teaching of Lenker such that the hub is molded around the part of the first tube, not the part of the second tube. One of ordinary skill in the art would have been motivated to make this modification, as Kurosaki is silent with regards to the manufacturing of the medical device. Therefore, one of ordinary skill would refer to a teaching of Lenker in order to manufacture the medical device such that the hub is molded around the part of the first tube, not the part of the second tube (see [0041] of Lenker).
With regards to claim 24, the medical device of Kurosaki and Lenker teaches the claimed invention of claim 11, however Kurosaki is silent with regards to the hub is molded around the part of the first tube, not the part of the second tube.
Nonetheless, Lenker further teaches (Fig. 6) that the hub (504, 602) is molded around the part of the first tube (see at 504 where the hub is molded around the part of the first tube and see [0038] “an integrally molded dilator hub 504”), not the part of the second tube (see at 602 and [0041] “The proximal sheath tube 614 can be affixed to the sheath hub 602 by inserting molding, bonding with adhesives”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the medical device of Kurosaki and Lenker with a further teaching of Lenker such that the hub is molded around the part of the first tube, not the part of the second tube. One of ordinary skill in the art would have been motivated to make this modification, as Kurosaki is silent with regards to the manufacturing of the medical device. Therefore, one of ordinary skill would refer to a teaching of Lenker in order to manufacture the medical device such that the hub is molded around the part of the first tube, not the part of the second tube (see [0041] of Lenker).
With regards to claim 25, the medical device of Kurosaki and Lenker teaches the claimed invention of claim 11, however Kurosaki is silent with regards to the first portion of the hub and the second portion of the hub are integrally formed 
Nonetheless, Lenker further teaches that the first portion (see at 104 in Fig. 1) of the hub and the second portion (see at 102 in Fig. 1) of the hub (the unitary structure 102, 104) are integrally formed (see [0033] “The system 100 and tubing 124 can be coupled to, integrally formed” wherein the system includes the sheath hub 102 and the dilator hub 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the medical device of Kurosaki and Lenker with a further teaching of Lenker such that the first portion of the hub and the second portion of the hub are integrally formed. One of ordinary skill in the art would have been motivated to make this modification, as Kurosaki is silent with regards to the manufacturing of the hub of the medical device. Therefore, one of ordinary skill in the art would refer to a teaching of Lenker in order to manufacture the hub of the medical device of Kurosaki such that the first portion of the hub and the second portion of the hub are integrally formed (see [0033] of Lenker).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosaki in view of Heflin et al. (US 5,478,331; hereinafter Heflin).
With regards to claim 8, Kurosaki  discloses the claimed invention of claim 1, however, Kurosaki is silent with regards to a sleeve disposed between the first tube and the material of the hub, wherein the hub is coupled to the first tube via the sleeve.
Nonetheless, Heflin teaches (Fig. 1) a sleeve (14) disposed between the first tube (20) and the material of the hub (6), wherein the hub is coupled to the first tube via the sleeve (See Fig. 1, which shows the hub 6 coupled to the first tube 20 via the sleeve 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention modify the medical device of Kurosaki with a teaching of Heflin such that the medical device further comprises a sleeve disposed between the first tube and the material of the hub, wherein the hub is coupled to the first tube via the sleeve. One of ordinary skill in the art would have been motivated to make this modification, as the sleeve/fitting supports and secures the tube within the hub (See Col. 2, line 59 – Col. 3, line 2 of Heflin).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watanabe et al. (US 2017/0224363) see Fig. 2b and [0045].
Pepper (US 2010/0217189) see Fig. 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783